Citation Nr: 0327220	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to November 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims for hearing loss and 
tinnitus has been obtained by the RO, and the RO has notified 
him of the type of evidence needed to substantiate his 
claims.

2.  The medical evidence establishes that there is no causal 
relationship between the veteran's hearing loss and his 
active service or any incident therein.

3.  The medical evidence establishes that there is no causal 
relationship between the veteran's tinnitus and his active 
service or any incident therein.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a Supplemental Statement of the Case issued in 
January 2003.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's post-service clinical records are 
on file.  The veteran's service medical records are 
unavailable for review; however, the Board has determined 
that it is not necessary to make further efforts to locate 
them because they would not aid the veteran in substantiating 
his claim, would not prejudice the veteran, and would 
unnecessarily delay the appeal process.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  
The veteran testified at a RO hearing in November 2002 that 
he did not seek treatment for hearing loss or tinnitus while 
in service; therefore, his service medical records would not 
assist the Board in its determination.  Due, however, to the 
missing service medical records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule. See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The veteran was afforded a VA medical examination.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  This examination report is thorough and provides an 
opinion regarding the issues on appeal.  Thus, the Board 
finds that another examination is not necessary.  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the veteran have been fulfilled with respect to the issues of 
service connection for hearing loss and tinnitus.

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, slip op. at 21, 49 (Fed. Cir. 
Sept. 22, 2003), the Board notes that the veteran had the 
opportunity to present testimony before the Board at a 
hearing held in November 2002.  The veteran was notified, by 
way of a Supplemental Statement of the Case dated January 
2003 to identify any additional evidence, and all evidence he 
has identified has been obtained.  Further, a VCAA letter was 
sent to the veteran in June 2003.  It is apparent that the RO 
applied the provisions of the invalidated 38 C.F.R. 
§ 3.159(b), as the veteran was provided 30 days to respond 
but advised that he could still respond within a year and 
benefits, if any, would be awarded accordingly.  In this 
case, the veteran did respond and stated that he was not 
enclosing any release forms-suggesting that there was no 
additional evidence to obtain.  Thus, although it appears 
that the RO initially applied the regulation that was 
invalidated by the Federal Circuit, the veteran has been 
provided ample opportunity to present evidence and has 
indicated that there is no additional evidence.  


I.  Factual Background

The DD Form 214 reveals that during active duty service, the 
veteran served as a personnel specialist, specifically a 
finance clerk.  

The evidence of record is devoid of any treatment or 
complaints of hearing loss or tinnitus, prior to 1995.  

As previously mentioned, service medical records are 
unavailable for review; however, a Certificate of Attending 
Physician dated in February 1953 provides that the veteran 
was seen for complaints of headaches and eyes that tire 
easily.  The diagnosis for both eyes was simple myopia and 
slight esophoria for near.

In December 1957, the veteran filed a claim for compensation 
for extreme stigmatism.  The veteran listed two private 
physicians who had treated him for a stigmatism and 
nearsightness in 1953 and 1954, respectively.

An eye examination was performed in February 1958 which 
revealed a congenital eye condition not aggravated by 
service.

In January 1995, the veteran sustained a stroke.  A Statement 
of Attending Physician dated the same month noted a history 
of illness to include left stroke with right hemiparesis 
secondary to hypertension, thyroid ablation, and history of 
hyperthyroidism.  Clinical records in February 1995, 
subsequent to the stroke, noted hearing loss, however, did 
not detail any complaints from the veteran, or treatment.  

A May 1995 Income-Net Worth and Employment Statement 
submitted by the veteran referenced the stroke pursuant to a 
question regarding treatment and hospitalization over the 
previous twelve months.

In January 1999, the veteran underwent an audiometric 
examination at a private medical facility.  Audiometric 
testing showed left ear pure tone thresholds of 30, 30, 40, 
65 and 85 decibels at 500, 1,000, 2,000, 4,000, and 8,000 
hertz, respectively Right ear pure tone thresholds were 30, 
30, 20, 60 and 70 decibels at the same tested frequencies.  
The examiner's impression was consistent with normal middle 
ear function.

In November 2000, the veteran underwent a VA examination.  
The veteran stated that, while in service, he had some noise 
exposure from flying cargo planes which were poorly 
insulated.  The examiner noted that the veteran had no 
exposure to combat or firearms.  The veteran indicated that 
his hearing loss had worsened over the previous several 
years.  He stated that he may have had tinnitus prior to 
1995; however, he was unable to provide exact information.  
In regard to his claim for hearing loss, the veteran stated 
that he felt like he lost his hearing prior to his stroke in 
1995.  Audiometric testing showed left ear pure tone 
thresholds of 30, 40, 60 and 60 decibels at 1,000, 2,000, 
3000 and 4,000 hertz, respectively.  Right ear pure tone 
thresholds were 25, 15,  40 and 60 decibels at the same 
tested frequencies.  Upon review of the claims file, the 
examiner could not find any evidence to substantiate service 
connection for tinnitus or hearing loss.  The examiner's 
interpretation of the audiogram was bilateral predominately 
high frequency sensorineural hearing loss which the examiner 
opined was likely compatible with his age. 

At a personal hearing held in November 2002, the veteran 
stated that his hearing loss and tinnitus began in service 
when a plane he was traveling in had an explosion.  The 
explosion on the plane was that of vacuum packed coffee.  The 
veteran stated that the plane was able to land, and although 
he did not recall if any injuries were sustained, he stated 
that his hearing was affected.  The veteran stated that 
during service he recalls the inability to hear individuals 
speaking and requesting that individuals repeat themselves.  
The veteran stated that he did not seek treatment in service 
because it was not "that bad."

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 26 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

As set forth above, the veteran seeks service connection for 
bilateral hearing loss and tinnitus.  Although audiometric 
examinations in January 1999 and November 2000 show that the 
veteran has bilateral hearing loss and may have tinnitus, 
there is no evidence to support that the disabilities are due 
to his active service or any incident therein.  In November 
2000, the VA examiner diagnosed bilateral predominately high 
frequency sensorineural hearing loss which he opined was 
probably compatible with his age.

The evidence of record contains private medical records dated 
in February 1995 which provide the first indication of a 
diagnosis of hearing loss; however, the clinical record 
contains no further details.  Although not relying solely on 
this negative evidence, the Board finds that the 28-year gap 
in medical records, showing no notation of treatment for 
hearing loss or tinnitus is probative.  Additionally, it is 
noted that in the few records available pre-service and post-
service, the veteran does not mention complaints of hearing 
loss or tinnitus.  Finally, the veteran testified at the 
personal hearing that he did not receive treatment for 
hearing loss or tinnitus while in service.  There is no 
indication in the record or the veteran's testimony that the 
veteran treated for hearing loss prior to February 1995.  

Although the veteran asserts incidents in service that he 
contends affected his hearing, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recollections of the veteran of events which 
occurred decades previously.  The negative clinical and 
documentary evidence post-service for approximately 28 years 
is more probative than the remote assertions of the veteran.  
In any event, the veteran is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

There is no indication of a nexus between the veteran's 
current hearing loss and his period of active duty service.  
Although medical evidence clearly demonstrates a current 
diagnosis of hearing loss and tinnitus, such evidence fails 
to establish any relationship between the current disorders 
and service.  As the medical evidence demonstrates that the 
veteran's hearing loss and tinnitus are not linked to 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for hearing loss and tinnitus.  Consequently, the benefit-of-
the-doubt-rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.

The claim of entitlement to service connection for tinnitus 
is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



